Citation Nr: 1724374	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (claimed as a back injury). 

2.  Entitlement to service connection for left hip degenerative joint disease (DJD) (claimed as left hip injury).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969 and from March 1976 to July 1976, to include service in The Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board recognizes that the authorized representative states four issues are on appeal; entitlement to service connection for lumbar spondylosis (back injury), left hip degenerative joint disease (left hip injury), an acquired psychiatric disorder to include schizophrenia, and entitlement to a compensable rating for bilateral hearing loss.  However the issues perfected for appeal on the VA 9 form filed by the Veteran are the DDD of the lumbar spine and the left hip DJD.


FINDINGS OF FACT

1.  The Veteran's DDD of the lumbar spine did not manifest in service, within one year thereafter, in a continuity of symptoms after discharge, and has not been shown to be causally or etiologically related to service.  

2.  The Veteran's left hip DJD did not manifest in service, within one year thereafter, in a continuity of symptoms after discharge, and has not been shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The DDD of the lumbar spine was not incurred in or aggravated by service, and arthritis has not been presumed to have been incurred therein.  38. U.S.C.A. 1101, 1110, 5103, 5103A (2016); 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  
2.  The left hip DJD was not incurred in or aggravated by service, and arthritis has not been presumed to have been incurred therein.  38. U.S.C.A. 1101, 1110, 5103, 5103A; 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including the Shreveport VA medical center (VAMC), are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his DDD of the lumbar spine and left hip DJD. 

The Veteran was afforded VA examinations in August 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a current diagnosis of DDD of the lumbar spine and bilateral hip DJD.  The Veteran has alleged an in-service injury of a fall from a tree in June 1976.  The remaining issue is whether the current diagnoses were caused or aggravated by service.  

The Veteran contends that he has been experiencing back and hip pain since separation.  The Veteran states that he did not receive treatment until 2008 because he was homeless from the time he separated from service until 2006 when his family found him.  He states that he was unable to afford treatment.  

In the Informal Hearing Presentation (IHP), the Veteran's authorized representative contends that the appeal should be remanded because the examiner reasoned that the DDD of the lumbar spine was not related to service because the separation examination noted negative residuals of an in-service back injury.  Also the examination did not include an opinion regarding the left hip injury being caused or aggravated by the in-service back injury or the current DDD of the lumbar spine.  

Here, there is no nexus because the record lacks evidence of a direct cause from service of the current diagnoses, evidence that the conditions manifested to a degree of 10 percent or more within one, and lacks evidence showing of a continuity of symptoms after discharge from service.  

Service treatment records (STRs) from June 1976 note that the Veteran fell out of a tree onto his back.  The Veteran has pain in the back, right hip, and into the left thigh.  Upon physical examination the treating physician observed that the Veteran was uncomfortable with moderate tenderness in the upper lumbar spine with some par avert spasm (spasms in the muscles of either side of the midline of the spinous process in the back).  The Veteran was able to do the straight left leg raise.  The treating physician noted that the Veteran suffered lumbar spine trauma and ruled out traumatic disc.  The treating physician noted that the vertebrae, vertebral alignment, and intervertebral disc spaces were normal, there was no evidence of fracture or other abnormality, and the joints revealed no abnormalities.  In the July 1976 STRs the Veteran agreed at separation that he underwent a separation medical examination more than three working days prior to his departure and that to the best of his knowledge, since his last separation examination, there has been no change in his medical condition.  

The Shreveport VAMC primary care team noted in June 2008 that the Veteran stated that he did not experience hip or knee pain.  He stated that the only pain is in the left hip only when he lies in bed and lifts his leg.  The pain does not interfere with sleep or any activity.  The Veteran had no other musculoskeletal complaints.  The medical provider noted that the Veteran was obese.  In August 2008 at Shreveport VAMC the Veteran was diagnosed with mild spondylosis of the lumbar spine and mild degenerative joint disease of the bilateral hips.  

On the August 2013 back (thoracolumbar spine) VA examination the examiner noted that X-rays from June 1976 of the lumbar spine were normal.  The examiner opined that the Veteran's DDD of the lumbar spine was not at least as likely as not incurred in or caused by the Veteran's fall from a tree in June 1976.  The examiner reasoned that there is no objective evidence of a chronic back condition or treatment from military separation until VAMC records starting in August 2008 to establish chronicity for the back condition related to the in-service injury.  The examiner further explained that there is no inter-current history of injury, the most likely etiology of the current back condition is degenerative changes related to the aging process, since spondylosis is a natural process of aging, and is seen in 10% of individuals by the age of 25 years and in 95% by the age of 65 years.  Therefore it is less than likely the Veteran's current degenerative lumbar spine disease was incurred in or caused by his fall from a tree in 1976.  

On the August 2013 hip and thigh conditions VA examination the examiner noted that the Veteran's in-service contusion of the left hip secondary to a fall was a temporary condition in June 1976.  The examiner noted that imaging studies of the hip had been performed and that degenerative or traumatic arthritis is documented in both hips.  The Veteran reported that he has pain in the left hip that occurs mainly with radiation from the back and not in the left hip joint itself.  The examiner opined that it is not at least as likely as not that the Veteran's current left hip disease was incurred in or caused by the Veteran's in-service injury of a fall from a tree in June 1976.  In support of this opinion, the examiner reasoned that there is no evidence of chronic hip condition from military separation until VAMC records starting in August 2008, when the Veteran was diagnosed with bilateral hip DJD, to establish a nexus of chronic hip condition related to the in-service injury.  The Veteran's body mass index (BMI) at the time of the diagnosis was between 36 and 37.  Given there is no inter-current history of injury, and given that the DJD involves both hip joints, not just the in-service left injured hip, the most likely etiology of the current hip condition is non-traumatic degenerative changes related to the increased BMI and to the aging process.

The August 2013 VA examinations and opinions were provided by a VA physician, were based on an in-person interview and examination, review of the entire claims file, and includes a rationale for the opinion that considers the Veteran's lay statements and verbal history, it has substantial probative value.  Significantly, there is no competent evidence to the contrary; therefore, the August 2013 VA examinations and opinions are persuasive.  

The Veteran is competent to convey matters that can be observed or described, such as pain.  Here, however, the Veteran's report of pain since separation from service is not probative because in receiving treatment in June 2008 the Veteran reported that he was not experiencing back or hip pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)  The Veteran's statement to the medical provider in June 2008 that he did not experience pain is more credible than his current statements regarding his symptoms because the statement to the medical provider was for purposes of diagnosis and treatment and is therefore exceptionally trustworthy.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Veteran's own statements relating to his back and hip injuries to service are not competent evidence, as he is a layperson and lacks the training to opine regarding medical etiology.  The question of the etiology of a disorder or whether one disability may be etiologically related to another is one that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans Court).  Also, degenerative disc disease of the lumbar spine and bilateral hip degenerative joint disease, are diseases of the musculoskeletal system, and the record does not show that the Veteran has training or education in this medical field and therefore lay evidence of the etiology is not competent nexus evidence as it is not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App., 465, 469-70.  Thus, the Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation.  

Because the DDD of the lumbar spine does not qualify for service connection, the claim that the left hip DJD is caused or aggravated by the DDD of the lumbar spine does not need to be addressed.  See C.F.R. 3.310. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for DDD of the lumbar spine and bilateral hip DJD.  Accordingly, the claims must be denied.  


ORDER

Entitlement to service connection for DDD of the lumbar spine is denied.

Entitlement to service connection for left hip DJD is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


